Exhibit 10.1

 


CONTANGO ORE, INC.
2010 EQUITY COMPENSATION PLAN


(Amended and Restated as of September 15, 2017)
 
 
1.
Purpose

The purpose of the Contango ORE, Inc. 2010 Equity Compensation Plan (the “Plan”)
is to provide (i) designated employees of Contango ORE, Inc. (the “Company”) and
its subsidiaries, (ii) non-employee members of the board of directors of the
Company, and (iii) consultants who perform services for the Company and its
subsidiaries with the opportunity to receive grants of stock options, stock
units, stock awards, stock appreciation rights and other stock-based awards. The
Company believes that the Plan will encourage the participants to contribute
materially to the growth of the Company, thereby benefiting the Company’s
stockholders, and will align the economic interests of the participants with
those of the stockholders.  The Plan, as amended and restated, shall be
effective upon approval by the stockholders of the Company.
 
 
2.
Definitions

Whenever used in this Plan, the following terms will have the respective
meanings set forth below:
(a)      “Affiliate” means, with respect to a person, any entity that, directly
or indirectly, through one or more intermediaries, controls, or is controlled
by, or is under common control with such person. For this purpose, “control”
means the direct or indirect ownership of fifty percent (50%) or more of the
outstanding capital stock or other equity interests having ordinary voting
power.
(b)     “Board” means the Company’s Board of Directors.
(c)     “Change of Control” shall be deemed to have occurred if:
(i)  Any “person” (as such term is used in sections 13(d) and 14(d) of the
Exchange Act) becomes a “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
more than 25% of the voting power of the then outstanding securities of the
Company; provided that a Change of Control shall not be deemed to occur as a
result of a transaction in which the Company becomes a subsidiary of another
corporation and in which the stockholders of the Company, immediately prior to
the transaction, will beneficially own, immediately after the transaction,
shares entitling such stockholders to more than 50% of all votes to which all
stockholders of the parent corporation would be entitled in the election of
directors;
(ii)  The consummation of (i) a merger or consolidation of the Company with
another corporation where the stockholders of the Company, immediately prior to
the merger or consolidation, will not beneficially own, immediately after the
merger or consolidation, shares entitling such stockholders to more than 50% of
all votes to which all stockholders of the surviving corporation would be
entitled in the election of directors, (ii) a sale or other disposition of all
or substantially all of the assets of the Company, or (iii) a liquidation or
dissolution of the Company; or
1

--------------------------------------------------------------------------------

(iii)  Directors are elected such that a majority of the members of the Board
shall have been members of the Board for less than two years, unless the
election or nomination for election of each new director who was not a director
at the beginning of such two-year period was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of such period.
(d)    “Code” means the Internal Revenue Code of 1986, as amended.
(e)     “Committee” means (i) with respect to Grants to Employees and
Consultants, the Compensation Committee of the Board or another committee
appointed by the Board to administer the Plan, (ii) with respect to Grants made
to Non-Employee Directors, the Board, and (iii) with respects to Grants that are
intended to be “qualified performance-based compensation” under section 162(m)
of the Code, a committee that consists of two or more persons appointed by the
Board, all of whom shall be “outside directors” as defined under section 162(m)
of the Code and related Treasury regulations.
(f)      “Company” means Contango ORE, Inc. and any successor corporation.
(g)     “Company Stock” means the common stock of the Company.
(h)     “Consultant” means an advisor or consultant who performs services for
the Employer.
(i)      “Dividend Equivalent” means an amount calculated with respect to a
Stock Unit, which is determined by multiplying the number of shares of Company
Stock subject to the Stock Unit by the per-share cash dividend, or the per-share
fair market value (as determined by the Committee) of any dividend in
consideration other than cash, paid by the Company on its Company Stock. If
interest is credited on accumulated dividend equivalents, the term “Dividend
Equivalent” shall include the accrued interest.
(j)       “Effective Date” of the Plan means the date this amendment and
restatement of the Plan is approved by the stockholders of the Company.
(k)     “Employee” means an employee of the Employer (including an officer or
director who is also an employee), but excluding any person who is classified by
the Employer as a “contractor” or “consultant,” no matter how characterized by
the Internal Revenue Service, other governmental agency or a court. Any change
of characterization of an individual by the Internal Revenue Service or any
court or government agency shall have no effect upon the classification of an
individual as an Employee for purposes of this Plan, unless the Committee
determines otherwise.
(l)      “Employer” means the Company and its subsidiaries.
 
(m)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(n)     “Exercise Price” means the per share price at which shares of Company
Stock may be purchased under an Option, as designated by the Committee.
(o)     “Fair Market Value” of Company Stock means, unless the Committee
determines otherwise with respect to a particular Grant, (i) if the principal
trading market for the Company Stock is a national securities exchange, the last
reported sale price of Company Stock on the relevant date or (if there were no
trades on that date) the latest preceding date upon which a sale was reported,
(ii) if the Company Stock is not principally traded on such exchange, the mean
between the last reported “bid” and “asked” prices of Company Stock on the
relevant date, as reported on the OTC Bulletin Board, or (iii) if the Company
Stock is not publicly traded or, if publicly traded, is not so reported, the
Fair Market Value per share shall be as determined by the Committee using a
“reasonable application of a reasonable valuation method” within the meaning of
Treasury Regulation Section 1.409A-1(b)(5)(iv)(B) or other applicable valuation
rules under the Code or applicable law.
2

--------------------------------------------------------------------------------

(p)     “Grant” means an Option, Stock Unit, Stock Award, SAR or Other
Stock-Based Award granted under the Plan.
(q)     “Grant Agreement” means the written instrument that sets forth the terms
and conditions of a Grant, including all amendments thereto.
(r)       “Incentive Stock Option” means an Option that is intended to meet the
requirements of an incentive stock option under section 422 of the Code.
(s)      “Non-Employee Director” means a member of the Board who is not an
employee of the Employer.
(t)      “Nonqualified Stock Option” means an Option that is not intended to be
taxed as an incentive stock option under section 422 of the Code.
(u)      “Option” means an option to purchase shares of Company Stock, as
described in Section 7.
(v)      “Other Stock-Based Award” means any Grant based on, measured by or
payable in Company Stock (other than an Option, Stock Unit, Stock Award or SAR),
as described in Section 10.
(w)     “Participant” means an Employee, Consultant or Non-Employee Director
designated by the Committee to participate in the Plan.
(x)      “Plan” means this Contango ORE, Inc. 2010 Equity Compensation Plan, as
amended and restated and as in effect from time to time.
(y)      “SAR” means a stock appreciation right as described in Section 10.
(z)      “Stock Award” means an award of Company Stock as described in
Section 9.
 
(aa)    “Stock Unit” means an award of a phantom unit representing a share of
Company Stock, as described in Section 8.
 
 
3.
Administration

(a)     Committee. The Plan shall be administered and interpreted by the
Committee. Ministerial functions may be performed by an administrative committee
comprised of Company employees appointed by the Committee.
(b)     Committee Authority. The Committee shall have the sole authority to
(i) determine the Participants to whom Grants shall be made under the Plan,
(ii) determine the type, size and terms and conditions of the Grants to be made
to each such Participant, (iii) determine the time when the Grants will be made
and the duration of any applicable exercise or restriction period, including the
criteria for exercisability and the acceleration of exercisability, (iv) amend
the terms and conditions of any previously issued Grant, subject to the
provisions of Section 18 below, and (v) deal with any other matters arising
under the Plan.
3

--------------------------------------------------------------------------------

(c)     Committee Determinations. The Committee shall have full power and
express discretionary authority to administer and interpret the Plan, to make
factual determinations and to adopt or amend such rules, regulations, agreements
and instruments for implementing the Plan and for the conduct of its business as
it deems necessary or advisable, in its sole discretion. The Committee’s
interpretations of the Plan and all determinations made by the Committee
pursuant to the powers vested in it hereunder shall be conclusive and binding on
all persons having any interest in the Plan or in any awards granted hereunder.
All powers of the Committee shall be executed in its sole discretion, in the
best interest of the Company, not as a fiduciary, and in keeping with the
objectives of the Plan and need not be uniform as to similarly situated
Participants.
 
 
4.
Grants

(a)     Grants under the Plan may consist of Options as described in Section 7,
Stock Units as described in Section 8, Stock Awards as described in Section 9,
and SARs or Other Stock-Based Awards as described in Section 10. All Grants
shall be subject to such terms and conditions as the Committee deems appropriate
and as are specified in writing by the Committee to the Participant in the Grant
Agreement.
(b)     All Grants shall be made conditional upon the Participant’s
acknowledgement, in writing or by acceptance of the Grant, that all decisions
and determinations of the Committee shall be final and binding on the
Participant, his or her beneficiaries and any other person having or claiming an
interest under such Grant. Grants under a particular Section of the Plan need
not be uniform as among the Participants.
 
 
5.
Shares Subject to the Plan

(a)     Shares Authorized. The total aggregate number of shares of Company Stock
that may be issued under the Plan is 1,500,000 shares, subject to adjustment as
described in subsection (d) below.  For the avoidance of doubt, the total
aggregate number of shares of Company Stock that may be issued under the Plan
includes the 1,000,000 shares initially issuable under the Plan plus an
additional 500,000 shares.
 
(b)     Source of Shares; Share Counting. Shares issued under the Plan may be
authorized but unissued shares of Company Stock or reacquired shares of Company
Stock, including shares purchased by the Company on the open market for purposes
of the Plan. If and to the extent Options or SARs granted under the Plan
terminate, expire, or are canceled, forfeited, exchanged or surrendered without
having been exercised, and if and to the extent that any Stock Awards, Stock
Units, or Other Stock-Based Awards are forfeited or terminated, or otherwise are
not paid in full, the shares reserved for such Grants shall again be available
for purposes of the Plan. Shares of Stock surrendered in payment of the Exercise
Price of an Option, and shares withheld or surrendered for payment of taxes,
shall not be available for re-issuance under the Plan. If SARs are granted, the
full number of shares subject to the SARs shall be considered issued under the
Plan, without regard to the number of shares issued upon exercise of the SARs
and without regard to any cash settlement of the SARs. To the extent that a
Grant of Stock Units or Other Stock-Based Awards is designated in the Grant
Agreement to be paid in cash, and not in shares of Company Stock, such Grants
shall not count against the share limits in subsection (a).
4

--------------------------------------------------------------------------------

(c)     Individual Limits. All Grants under the Plan shall be expressed in
shares of Company Stock. The maximum aggregate number of shares of Company Stock
with respect to which all Grants may be made under the Plan to any individual
during any calendar year shall be 100,000 shares, subject to adjustment as
described in subsection (d) below. The individual limits of this subsection
(c) shall apply without regard to whether the Grants are to be paid in Company
Stock or cash. All cash payments (other than with respect to Dividend
Equivalents) shall equal the Fair Market Value of the shares of Company Stock to
which the cash payments relate. A Participant may not accrue Dividend
Equivalents during any calendar year in excess of $500,000.
(d)     Adjustments. If there is any change in the number or kind of shares of
Company Stock outstanding (i) by reason of a stock dividend, spinoff,
recapitalization, stock split, or combination or exchange of shares, (ii) by
reason of a merger, reorganization or consolidation, (iii) by reason of a
reclassification or change in par value, or (iv) by reason of any other
extraordinary or unusual event affecting the outstanding Company Stock as a
class without the Company’s receipt of consideration, or if the value of
outstanding shares of Company Stock is substantially reduced as a result of a
spinoff or the Company’s payment of an extraordinary dividend or distribution,
the maximum number of shares of Company Stock available for issuance under the
Plan, the maximum number of shares of Company Stock for which any individual may
receive Grants in any year, the kind and number of shares covered by outstanding
Grants, the kind and number of shares issued and to be issued under the Plan,
and the price per share or the applicable market value of such Grants shall be
equitably adjusted by the Committee to reflect any increase or decrease in the
number of, or change in the kind or value of, the issued shares of Company Stock
to preclude, to the extent practicable, the enlargement or dilution of rights
and benefits under the Plan and such outstanding Grants; provided, however, that
any fractional shares resulting from such adjustment shall be eliminated. In
addition, in the event of a Change of Control of the Company, the provisions of
Section 15 of the Plan shall apply. Any adjustments to outstanding Grants shall
be consistent with section 409A or 424 of the Code, to the extent applicable.
Any adjustments determined by the Committee shall be final, binding and
conclusive.
 
 
6.
Eligibility for Participation

(a)     Eligible Persons. All Employees, including Employees who are officers or
members of the Board, Consultants, and all Non-Employee Directors shall be
eligible to participate in the Plan.
(b)     Selection of Participants. The Committee shall select the Employees,
Consultants, and Non-Employee Directors to receive Grants and shall determine
the number of shares of Company Stock subject to each Grant.
 
 
7.
Options

(a)     General Requirements. The Committee may grant Options to an Employee,
Consultant or Non-Employee Director upon such terms and conditions as the
Committee deems appropriate under this Section 7. The Committee shall determine
the number of shares of Company Stock that will be subject to each Grant of
Options to Employees, Consultants and Non-Employee Directors.
5

--------------------------------------------------------------------------------

(b)     Type of Option, Price and Term.
(i)  The Committee may grant Incentive Stock Options or Nonqualified Stock
Options or any combination of the two, all in accordance with the terms and
conditions set forth herein. Incentive Stock Options may be granted only to
Employees of the Company or its parents or subsidiaries, as defined in section
424 of the Code. Nonqualified Stock Options may be granted to Employees,
Consultants or Non-Employee Directors.
(ii)  The Exercise Price of Company Stock subject to an Option shall be
determined by the Committee and may be equal to or greater than the Fair Market
Value of a share of Company Stock on the date the Option is granted. However, an
Incentive Stock Option may not be granted to an Employee who, at the time of
grant, owns stock possessing more than 10% of the total combined voting power of
all classes of stock of the Company or any parent or subsidiary, as defined in
section 424 of the Code, unless the Exercise Price per share is not less than
110% of the Fair Market Value of the Company Stock on the date of grant.
(iii)  The Committee shall determine the term of each Option, which shall not
exceed ten years from the date of grant. However, an Incentive Stock Option that
is granted to an Employee who, at the time of grant, owns stock possessing more
than 10% of the total combined voting power of all classes of stock of the
Company or any parent or subsidiary, as defined in section 424 of the Code, may
not have a term that exceeds five years from the date of grant.
(c)     Exercisability of Options.
(i)  Options shall become exercisable in accordance with such terms and
conditions as may be determined by the Committee and specified in the Grant
Agreement. The Committee may grant Options that are subject to achievement of
performance goals or other conditions. The Committee may accelerate the
exercisability of any or all outstanding Options at any time for any reason.
(ii)  The Committee may provide in a Grant Agreement that the Participant may
elect to exercise part or all of an Option before it otherwise has become
exercisable. Any shares so purchased shall be restricted shares and shall be
subject to a repurchase right in favor of the Company during a specified
restriction period, with the repurchase price equal to the lesser of (A) the
Exercise Price or (B) the Fair Market Value of such shares at the time of
repurchase, or such other restrictions as the Committee deems appropriate.
(iii)  Options granted to persons who are non-exempt employees under the Fair
Labor Standards Act of 1938, as amended, may not be exercisable for at least six
months after the date of grant (except that such Options may become exercisable,
as determined by the Committee, upon the Participant’s death, disability or
retirement, or upon a Change of Control or other circumstances permitted by
applicable regulations).
(d)     Termination of Employment or Service. Except as provided in the Grant
Agreement, to the extent an Option becomes exercisable while the Participant is
employed as an Employee or providing service as a Consultant or Non-Employee
Director, the Option shall remain exercisable to such extent for the remainder
of the term of the Option. The Committee may determine in the Grant Agreement
under what circumstances and during what time periods a Participant may exercise
an Option after termination of employment or service.
6

--------------------------------------------------------------------------------

(e)     Exercise of Options. A Participant may exercise an Option that has
become exercisable, in whole or in part, by delivering a notice of exercise to
the Company. The Participant shall pay the Exercise Price for the Option (i) in
cash, (ii) if permitted by the Committee, by delivering shares of Company Stock
owned by the Participant and having a Fair Market Value on the date of exercise
equal to the Exercise Price or by attestation to ownership of shares of Company
Stock having an aggregate Fair Market Value on the date of exercise equal to the
Exercise Price, (iii) if permitted by the Committee, by tendering shares of
Company Stock subject to the exercisable Option and having a Fair Market Value
on the date of exercise equal to the Exercise Price, (iv) by payment through a
broker in accordance with procedures permitted by Regulation T of the Federal
Reserve Board, or (v) by such other method as the Committee may approve. Shares
of Company Stock used to exercise an Option shall have been held by the
Participant for the requisite period of time to avoid adverse accounting
consequences to the Company with respect to the Option. Payment for the shares
pursuant to the Option, and any required withholding taxes, must be received by
the time specified by the Committee depending on the type of payment being made,
but in all cases prior to the issuance of the Company Stock.
(f)     Limits on Incentive Stock Options. Each Incentive Stock Option shall
provide that, if the aggregate Fair Market Value of the stock on the date of the
grant with respect to which Incentive Stock Options are exercisable for the
first time by a Participant during any calendar year, under the Plan or any
other stock option plan of the Company or a parent or subsidiary, as defined in
section 424 of the Code, exceeds $100,000, then the Option, as to the excess,
shall be treated as a Nonqualified Stock Option. An Incentive Stock Option shall
not be granted to any person who is not an Employee of the Company or a parent
or subsidiary, as defined in section 424 of the Code.
 
 
8.
Stock Units

(a)     General Requirements. The Committee may grant Stock Units to an
Employee, Consultant or Non-Employee Director, upon such terms and conditions as
the Committee deems appropriate under this Section 8. Each Stock Unit shall
represent the right of the Participant to receive a share of Company Stock or an
amount based on the value of a share of Company Stock. All Stock Units shall be
credited to bookkeeping accounts on the Company’s records for purposes of the
Plan.
(b)     Terms of Stock Units. The Committee may grant Stock Units that are
payable on terms and conditions determined by the Committee, which may include
payment based on achievement of performance goals. Stock Units may be paid at
the end of a specified vesting or performance period, or payment may be deferred
to a date authorized by the Committee. The Committee shall determine the number
of Stock Units to be granted and the requirements applicable to such Stock
Units.
(c)     Payment With Respect to Stock Units. Payment with respect to Stock Units
shall be made in cash, in Company Stock, or in a combination of the two, as
determined by the Committee. The Grant Agreement shall specify the maximum
number of shares that can be issued under the Stock Units.
(d)     Requirement of Employment or Service. The Committee shall determine in
the Grant Agreement under what circumstances a Participant may retain Stock
Units after termination of the Participant’s employment or service, and the
circumstances under which Stock Units may be forfeited.
7

--------------------------------------------------------------------------------

(e)     Dividend Equivalents. The Committee may grant Dividend Equivalents in
connection with Stock Units, under such terms and conditions as the Committee
deems appropriate. Dividend Equivalents may be paid to Participants currently or
may be deferred. All Dividend Equivalents that are not paid currently shall be
credited to bookkeeping accounts on the Company’s records for purposes of the
Plan. Dividend Equivalents may be accrued as a cash obligation, or may be
converted to additional Stock Units for the Participant, and deferred Dividend
Equivalents may accrue interest, all as determined by the Committee. The
Committee may provide that Dividend Equivalents shall be payable based on the
achievement of specific performance goals. Dividend Equivalents may be payable
in cash or shares of Company Stock or in a combination of the two, as determined
by the Committee.
 
 
9.
Stock Awards

(a)     General Requirements. The Committee may issue shares of Company Stock to
an Employee, Consultant or Non-Employee Director under a Stock Award, upon such
terms and conditions as the Committee deems appropriate under this Section 9.
Shares of Company Stock issued pursuant to Stock Awards may be issued for cash
consideration or for no cash consideration, and subject to restrictions or no
restrictions, as determined by the Committee. The Committee may establish
conditions under which restrictions on Stock Awards shall lapse over a period of
time or according to such other criteria as the Committee deems appropriate,
including restrictions based upon the achievement of specific performance goals.
The Committee shall determine the number of shares of Company Stock to be issued
pursuant to a Stock Award.
 
(b)     Requirement of Employment or Service. The Committee shall determine in
the Grant Agreement under what circumstances a Participant may retain Stock
Awards after termination of the Participant’s employment or service, and the
circumstances under which Stock Awards may be forfeited.
(c)     Restrictions on Transfer. While Stock Awards are subject to
restrictions, a Participant may not sell, assign, transfer, pledge or otherwise
dispose of the shares of a Stock Award except upon death as described in
Section 14(a). If certificates are issued, each certificate for a share of a
Stock Award shall contain a legend giving appropriate notice of the restrictions
in the Grant. The Participant shall be entitled to have the legend removed when
all restrictions on such shares have lapsed. The Company may retain possession
of any certificates for Stock Awards until all restrictions on such shares have
lapsed.
(d)     Right to Vote and to Receive Dividends. The Committee shall determine to
what extent, and under what conditions, the Participant shall have the right to
vote shares of Stock Awards and to receive any dividends or other distributions
paid on such shares during the restriction period. The Committee may determine
that dividends on Stock Awards shall be withheld while the Stock Awards are
subject to restrictions and that the dividends shall be payable only upon the
lapse of the restrictions on the Stock Awards, or on such other terms as the
Committee determines. Dividends that are not paid currently shall be credited to
bookkeeping accounts on the Company’s records for purposes of the Plan.
Accumulated dividends may accrue interest, as determined by the Committee, and
shall be paid in cash, shares of Company Stock, or in such other form as
dividends are paid on Company Stock, as determined by the Committee.
8

--------------------------------------------------------------------------------

 
 
10.
Stock Appreciation Rights and Other Stock-Based Awards

(a)     SARs. The Committee may grant SARs to an Employee, Consultant or
Non-Employee Director separately or in tandem with an Option. The following
provisions are applicable to SARs:
(i)  General Requirements. The Committee shall establish the number of shares,
the terms and the base amount of the SAR at the time the SAR is granted. The
base amount of each SAR shall be not less than the Fair Market Value of a share
of Company Stock as of the date of Grant of the SAR.
(ii)  Tandem SARs. The Committee may grant tandem SARs either at the time the
Option is granted or at any time thereafter while the Option remains
outstanding; provided, however, that, in the case of an Incentive Stock Option,
SARs may be granted only at the date of the grant of the Incentive Stock Option.
In the case of tandem SARs, the number of SARs granted to a Participant that
shall be exercisable during a specified period shall not exceed the number of
shares of Company Stock that the Participant may purchase upon the exercise of
the related Option during such period. Upon the exercise of an Option, the SARs
relating to the Company Stock covered by such Option shall terminate. Upon the
exercise of SARs, the related Option shall terminate to the extent of an equal
number of shares of Company Stock.
(iii)  Exercisability. An SAR shall become exercisable in accordance with such
terms and conditions as may be specified. The Committee may grant SARs that are
subject to achievement of performance goals or other conditions. The Committee
may accelerate the exercisability of any or all outstanding SARs at any time for
any reason. The Committee shall determine in the Grant Agreement under what
circumstances and during what periods a Participant may exercise an SAR after
termination of employment or service. A tandem SAR shall be exercisable only
while the Option to which it is related is exercisable.
(iv)  Grants to Non-Exempt Employees. SARs granted to persons who are non-exempt
employees under the Fair Labor Standards Act of 1938, as amended, may not be
exercisable for at least six months after the date of grant (except that such
SARs may become exercisable, as determined by the Committee, upon the
Participant’s death, Disability or retirement, or upon a Change of Control or
other circumstances permitted by applicable regulations).
(v)  Exercise of SARs. When a Participant exercises SARs, the Participant shall
receive in settlement of such SARs an amount equal to the value of the stock
appreciation for the number of SARs exercised. The stock appreciation for an SAR
is the amount by which the Fair Market Value of the underlying Company Stock on
the date of exercise of the SAR exceeds the base amount of the SAR as specified
in the Grant Agreement.
(vi)  Form of Payment. The Committee shall determine whether the stock
appreciation for an SAR shall be paid in the form of shares of Company Stock,
cash or a combination of the two. For purposes of calculating the number of
shares of Company Stock to be received, shares of Company Stock shall be valued
at their Fair Market Value on the date of exercise of the SAR. If shares of
Company Stock are to be received upon exercise of an SAR, cash shall be
delivered in lieu of any fractional share.
(b)     Other Stock-Based Awards. The Committee may grant other awards not
specified in Sections 7, 8 or 9 above that are based on or measured by Company
Stock to Employees, Consultants and Non-Employee Directors, on such terms and
conditions as the Committee deems appropriate. Other Stock-Based Awards may be
granted subject to achievement of performance goals or other conditions and may
be payable in Company Stock or cash, or in a combination of the two, as
determined by the Committee in the Grant Agreement.
9

--------------------------------------------------------------------------------

 
 
11.
Qualified Performance-Based Compensation

(a)     Designation as Qualified Performance-Based Compensation. The Committee
may determine that Stock Units, Stock Awards, Dividend Equivalents or Other
Stock-Based Awards granted to an Employee shall be considered “qualified
performance-based compensation” under section 162(m) of the Code, in which case
the provisions of this Section 11 shall apply.
 
(b)     Performance Goals. When Grants are made under this Section 11, the
Committee shall establish in writing (i) the objective performance goals that
must be met, (ii) the period during which performance will be measured,
(iii) the maximum amounts that may be paid if the performance goals are met, and
(iv) any other conditions that the Committee deems appropriate and consistent
with the requirements of section 162(m) of the Code for “qualified
performance-based compensation.” The performance goals shall satisfy the
requirements for “qualified performance-based compensation,” including the
requirement that the achievement of the goals be substantially uncertain at the
time they are established and that the performance goals be established in such
a way that a third party with knowledge of the relevant facts could determine
whether and to what extent the performance goals have been met. The Committee
shall not have discretion to increase the amount of compensation that is
payable, but may reduce the amount of compensation that is payable, pursuant to
Grants identified by the Committee as “qualified performance-based
compensation.”
(c)     Criteria Used for Objective Performance Goals. The Committee shall use
objectively determinable performance goals based on one or more of the following
criteria either in absolute terms or in comparison to publicly available
industry standards or indices: stock price, earnings per share, price-earnings
multiples, net earnings, operating earnings, revenue, increase in gold or rare
earth mineral reserves, EBITDAX (earnings before interest, taxes, depreciation,
amortization, geological and geophysical expenses, finding and development
costs, tax-effected finding and development costs, impairments, dry hole
expenses, and lease expiration and relinquishment expenses), return on assets,
stockholder return, return on equity, return on capital employed, relative
performance to a comparison group designated by the Committee and increase in
gold or rare earth mineral reserves per share. The performance goals may relate
to one or more business units or the performance of the Company and its
subsidiaries as a whole, or any combination of the foregoing. Performance goals
need not be uniform as among Participants.
(d)     Timing of Establishment of Goals. The Committee shall establish the
performance goals in writing either before the beginning of the performance
period or during a period ending no later than the earlier of (i) 90 days after
the beginning of the performance period or (ii) the date on which 25% of the
performance period has been completed, or such other date as may be required or
permitted under applicable regulations under section 162(m) of the Code.
(e)     Certification of Results. The Committee shall certify the performance
results for the performance period specified in the Grant Agreement after the
performance period ends. The Committee shall determine the amount, if any, to be
paid pursuant to each Grant based on the achievement of the performance goals
and the satisfaction of all other terms of the Grant Agreement.
(f)     Death, Disability or Other Circumstances. The Committee may provide in
the Grant Agreement that Grants under this Section 11 shall be payable, in whole
or in part, in the event of the Participant’s death or disability, a Change of
Control or under other circumstances consistent with the Treasury regulations
and rulings under section 162(m) of the Code.
10

--------------------------------------------------------------------------------

 
 
12.
Deferrals

The Committee may permit or require a Participant to defer receipt of the
payment of cash or the delivery of shares that would otherwise be due to the
Participant in connection with any Grant. The Committee shall establish rules
and procedures for any such deferrals, consistent with applicable requirements
of section 409A of the Code.
 
 
13.
Withholding of Taxes

(a)     Required Withholding. All Grants under the Plan shall be subject to
applicable federal (including FICA), state and local tax withholding
requirements. The Company may require that the Participant or other person
receiving or exercising Grants pay to the Company the amount of any federal,
state or local taxes that the Company is required to withhold with respect to
such Grants, or the Company may deduct from other wages paid by the Company the
amount of any withholding taxes due with respect to such Grants.
(b)     Election to Withhold Shares. If the Committee so permits, shares of
Company Stock may be withheld to satisfy the Company’s tax withholding
obligation with respect to Grants paid in Company Stock, at the time such Grants
become taxable, up to the maximum statutory tax rate in the relevant
jurisdiction.
 
 
14.
Transferability of Grants

(a)     Restrictions on Transfer. Except as described in subsection (b) below,
only the Participant may exercise rights under a Grant during the Participant’s
lifetime, and a Participant may not transfer those rights except by will or by
the laws of descent and distribution. When a Participant dies, the personal
representative or other person entitled to succeed to the rights of the
Participant may exercise such rights. Any such successor must furnish proof
satisfactory to the Company of his or her right to receive the Grant under the
Participant’s will or under the applicable laws of descent and distribution.
(b)     Transfer of Nonqualified Stock Options to or for Family Members.
Notwithstanding the foregoing, the Committee may provide, in a Grant Agreement,
that a Participant may transfer Nonqualified Stock Options to family members, or
one or more trusts or other entities for the benefit of or owned by family
members, consistent with the applicable securities laws, according to such terms
as the Committee may determine; provided that the Participant receives no
consideration for the transfer of an Option and the transferred Option shall
continue to be subject to the same terms and conditions as were applicable to
the Option immediately before the transfer.
11

--------------------------------------------------------------------------------

 
 
15.
Consequences of a Change of Control

(a)     Change of Control. Except as provided in the Grant Agreement, in the
event of a Change of Control, all outstanding Options and SARs shall be fully
exercisable, and restrictions on all outstanding Stock Awards, Stock Units and
Other Stock-Based Awards shall lapse, as of the date of the Change of Control,
provided such acceleration does not result in a violation of section 409A of the
Code. In the event of a Change of Control, the Committee may take any one or
more of the following actions with respect to all outstanding Grants, without
the consent of any Participant: (i) to the extent that the immediately preceding
sentence is negated by the Grant Agreement, the Committee may determine that
outstanding Options and SARs shall be fully exercisable, and restrictions on
outstanding Stock Awards, Stock Units and Other Stock-Based Awards shall lapse,
as of the date of the Change of Control or at such other time as the Committee
determines, (ii) the Committee may require that Participants surrender their
outstanding Options and SARs for cancellation in exchange for one or more
payments by the Company, in cash or Company Stock as determined by the
Committee, in an amount equal to the amount, if any, by which the then Fair
Market Value of the shares of Company Stock subject to the Participant’s
unexercised Options and SARs exceeds the Exercise Price or base amount, as
applicable, and on such terms as the Committee determines, (iii) after giving
Participants an opportunity to exercise their outstanding Options and SARs, the
Committee may terminate any or all unexercised Options and SARs at such time as
the Committee deems appropriate, (iv) with respect to Participants holding Stock
Units, Other Stock-Based Awards or Dividend Equivalents, the Committee may
determine that such Participants shall receive one or more payments in
settlement of such Stock Units, Other Stock-Based Awards or Dividend
Equivalents, in such amount and form and on such terms as may be determined by
the Committee, or (v) the Committee may determine that Grants that remain
outstanding after the Change of Control shall be converted to similar grants of
the surviving corporation (or a parent or subsidiary of the surviving
corporation). Without limiting the foregoing, if the per share Fair Market Value
of the Company Stock does not exceed the per share Exercise Price or base price
of an Option or SAR, as applicable, the Company shall not be required to make
any payment to the Grantee upon surrender of the Option or SAR. Any
acceleration, surrender, termination, settlement or conversion shall take place
as of the date of the Change of Control or such other date as the Committee may
specify.
(b)     Other Transactions. The Committee may provide in a Grant Agreement that
a sale or other transaction involving a subsidiary or other business unit of the
Company shall be considered a Change of Control for purposes of a Grant, or the
Committee may establish other provisions that shall be applicable in the event
of a specified transaction.
 
 
16.
Requirements for Issuance of Shares

No Company Stock shall be issued in connection with any Grant hereunder unless
and until all legal requirements applicable to the issuance of such Company
Stock have been complied with to the satisfaction of the Committee. The
Committee shall have the right to condition any Grant made to any Participant
hereunder on such Participant’s undertaking in writing to comply with such
restrictions on his or her subsequent disposition of such shares of Company
Stock as the Committee shall deem necessary or advisable, and certificates
representing such shares may be legended to reflect any such restrictions.
Certificates representing shares of Company Stock issued under the Plan will be
subject to such stop-transfer orders and other restrictions as may be required
by applicable laws, regulations and interpretations, including any requirement
that a legend be placed thereon. No Participant shall have any right as a
stockholder with respect to Company Stock covered by a Grant until shares have
been issued to the Participant.
12

--------------------------------------------------------------------------------

 
 
17.
Amendment and Termination of the Plan

(a)     Amendment. The Board may amend or terminate the Plan at any time;
provided, however, that the Board shall not amend the Plan without approval of
the stockholders of the Company if such approval is required in order to comply
with the Code or applicable laws, or to comply with applicable stock exchange
requirements. No amendment or termination of this Plan shall, without the
consent of the Participant, materially impair any rights or obligations under
any Grant previously made to the Participant under the Plan, unless such right
has been reserved in the Plan or the Grant Agreement, or except as provided in
Section 18(b) below. Notwithstanding anything in the Plan to the contrary, the
Board may amend the Plan in such manner as it deems appropriate in the event of
a change in applicable law or regulations.
(b)     No Repricing Without Stockholder Approval. Notwithstanding anything in
the Plan to the contrary, the Committee may not reprice Options or SARs, nor may
the Board amend the Plan to permit repricing of Options or SARs, unless the
stockholders of the Company provide prior approval for such repricing. The term
“repricing” shall have the meaning given to that term in the rules of the
principal stock exchange on which the Company’s shares are listed, or in the
absence of such an exchange, the New York Stock Exchange, and shall not include
adjustments pursuant to Section 5(d) of the Plan.
(c)     Stockholder Approval for “Qualified Performance-Based Compensation.” If
Grants are made under Section 11 above, the Plan must be reapproved by the
Company’s stockholders no later than the first stockholders meeting that occurs
in the fifth year following the year in which the stockholders previously
approved the provisions of Section 11, if additional Grants are to be made under
Section 11 and if required by section 162(m) of the Code or the regulations
thereunder.
(d)     Termination of Plan. The Plan shall terminate on September 15, 2027,
unless the Plan is terminated earlier by the Board or is extended by the Board
with the approval of the stockholders. The termination of the Plan shall not
impair the power and authority of the Committee with respect to an outstanding
Grant.
 
 
18.
Miscellaneous

(a)     Grants in Connection with Corporate Transactions and Otherwise. Nothing
contained in this Plan shall be construed to (i) limit the right of the
Committee to make Grants under this Plan in connection with the acquisition, by
purchase, lease, merger, consolidation or otherwise, of the business or assets
of any corporation, firm or association, including Grants to employees thereof
who become Employees, or for other proper corporate purposes, or (ii) limit the
right of the Company to grant stock options or make other stock-based awards
outside of this Plan. Without limiting the foregoing, the Committee may make a
Grant to an employee of another corporation who becomes an Employee by reason of
a corporate merger, consolidation, acquisition of stock or property,
reorganization or liquidation involving the Company in substitution for a grant
made by such corporation. The terms and conditions of the Grants may vary from
the terms and conditions required by the Plan and from those of the substituted
stock incentives, as determined by the Committee.
13

--------------------------------------------------------------------------------

(b)     Compliance with Law. The Plan, the exercise of Options or SARs and the
obligations of the Company to issue or transfer shares of Company Stock under
Grants shall be subject to all applicable laws and to approvals by any
governmental or regulatory agency as may be required. With respect to persons
subject to section 16 of the Exchange Act, it is the intent of the Company that
the Plan and all transactions under the Plan comply with all applicable
provisions of Rule 16b-3 or its successors under the Exchange Act. In addition,
it is the intent of the Company that Incentive Stock Options comply with the
applicable provisions of section 422 of the Code, that Grants of “qualified
performance-based compensation” comply with the applicable provisions of section
162(m) of the Code and that, to the extent applicable, Grants comply with the
requirements of section 409A of the Code or an exception from such requirements.
To the extent that any legal requirement of section 16 of the Exchange Act or
section 422, 162(m) or 409A of the Code as set forth in the Plan ceases to be
required under section 16 of the Exchange Act or section 422, 162(m) or 409A of
the Code, that Plan provision shall cease to apply. The Committee may revoke any
Grant if it is contrary to law or modify a Grant to bring it into compliance
with any valid and mandatory government regulation. The Committee may also adopt
rules regarding the withholding of taxes on payments to Participants. The
Committee may, in its sole discretion, agree to limit its authority under this
Section.
(c)     Section 409A. This Plan and Grants under the Plan are intended to comply
with section 409A of the Code and its corresponding regulations, or an
exemption, and payments may only be made upon an event and in a manner permitted
by section 409A, to the extent applicable. Notwithstanding anything in a Grant
Agreement to the contrary, if required by section 409A, if a Participant is
considered a “specified employee” for purposes of section 409A and if payment of
any amounts under the Grant Agreement is required to be delayed for a period of
six months after separation from service pursuant to section 409A, payment of
such amounts shall be delayed as required by section 409A, and the accumulated
amounts shall be paid in a lump sum payment within ten days after the end of the
six-month period (or within 60 days after the death of the Participant, if the
Participant dies during the postponement period). Under a Grant that is subject
to section 409A, all payments to be made upon a termination of employment may
only be made upon a “separation from service” under section 409A and, unless the
Grant Agreement provides otherwise, the right to a series of installment
payments shall be treated as a right to a series of separate payments. In no
event may a Participant, directly or indirectly, designate the calendar year of
a payment other than in accordance with section 409A.
(d)     Prohibition on Hedging; Application of Company Clawback Policy.
(i)  No Hedging. Except to the extent that the Board provides otherwise in an
applicable written policy as may be effect from time to time, no Employee,
Non-Employee Director or Consultant, or any of their designees, may engage in
any transaction that is designed to hedge or offset any decrease in the market
value of the Company’s equity securities with respect to any Company Stock
issued under the Plan or any Company Stock subject to a Grant under the Plan.
(ii)  Clawback Policy. All Grants under the Plan are subject to the applicable
provisions of the Company’s clawback or recoupment policy approved by the Board,
as such policy may be in effect from time to time.
(e)     Enforceability. The Plan shall be binding upon and enforceable against
the Company and its successors and assigns.
(f)     Funding of the Plan; Limitation on Rights. This Plan shall be unfunded.
The Company shall not be required to establish any special or separate fund or
to make any other segregation of assets to assure the payment of any Grants
under this Plan. Nothing contained in the Plan and no action taken pursuant
hereto shall create or be construed to create a fiduciary relationship between
the Company and any Participant or any other person. No Participant or any other
person shall under any circumstances acquire any property interest in any
specific assets of the Company. To the extent that any person acquires a right
to receive payment from the Company hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Company.
14

--------------------------------------------------------------------------------

(g)     Rights of Participants. Nothing in this Plan shall entitle any Employee,
Consultant, Non-Employee Director or other person to any claim or right to
receive a Grant under this Plan. Neither this Plan nor any action taken
hereunder shall be construed as giving any individual any rights to be retained
by or in the employment or service of the Employer.
(h)     No Fractional Shares. No fractional shares of Company Stock shall be
issued or delivered pursuant to the Plan or any Grant. The Committee shall
determine whether cash, other awards or other property shall be issued or paid
in lieu of such fractional shares or whether such fractional shares or any
rights thereto shall be forfeited or otherwise eliminated.
(i)     Employees Subject to Taxation Outside the United States. With respect to
Participants who are subject to taxation in countries other than the United
States, the Committee may make Grants on such terms and conditions as the
Committee deems appropriate to comply with the laws of the applicable countries,
and the Committee may create such procedures, addenda and subplans and make such
modifications as may be necessary or advisable to comply with such laws.
(j)     Governing Law. The validity, construction, interpretation and effect of
the Plan and Grant Agreements issued under the Plan shall be governed and
construed by and determined in accordance with the laws of the state of
Delaware, without giving effect to the conflict of laws provisions thereof.
 
15